Case 2:18-cv-14569-SDW-SC|\/| Document 1 Filed 10/02/18 Page 1 of 11 Page|D: 1

CILENTI & COOPER, PLLC
Giustino (Justin) Cilenti (GC2321)
708 Third Avenue - 6th Floor
New York, NY 10017

T. (212) 209-3933

F. (212) 209-7102
info@jcpclaw.com

Attorneys for Plaintij

UNITED STATES DISTRlCT COURT
DISTRICT OF NEW JERSEY

 

EUGENIO GALVEZ, ' : Case No.
Plaintiff, : FLSA C@/IPLAIN_T_
-against-
MOON LIQUORS, INC. d/b/a RIVER : Jury Trial Demanded
ROAD WINE, SOOWAN KIM, and
MARK KING,

Defendants. :
X

 

Plaintiff EUGENIO GALVEZ (“Plaintiff”), by and through his undersigned attorneys,
Cilenti & Cooper, PLLC, files this Complaint against defendants MOON LIQUORS, INC. d/b/a
RIVER ROAD WINE (“MOON LIQUORS” or the “Liquor Store”), SOOWAN KIM, and
MARK KING (the “Individual Defendants”) (MOON LIQUORS and the Individual Defendants
are collectively referred to as the “Defendants”), and states as follows:

IUTBGD_UM

l. This is an action brought by Plaintiff alleging violations of the Fair Labor
Standards Act, as amended, 29 U.S.C. §§ 201 el seq. (“FLSA”), and the NeW Jersey Wage and
Hour LaW and Regulations (“NJWHLR”), N.J.S.A. §§ 34:ll-56a et seq., arising from
Defendants’ failure to pay Plaintiff at the statutory overtime rate of time and one-half for all

hours Worked over forty (40) hours per Workweek.

Case 2:18-cv-14569-SDW-SC|\/| Document 1 Filed 10/02/18 Page 2 of 11 Page|D: 2

2. Upon information and belief, for more than three (3) years prior to the filing of
this Complaint, Defendants have Willfully and intentionally committed widespread violations of
the FLSA and NJWHLR by engaging in an pattern and practice of failing to pay its employees,
including Plaintiff, overtime compensation at the statutory rate of time and one-half for all hours
Worked above forty (40) hours in a Workweek.

3. Plaintiff alleges that, pursuant to the FLSA, he is entitled to recover from
Defendants: (a) unpaid overtime compensation, (b) liquidated damages, (c) prejudgment and
post-judgment interest, and (d) attorneys’ fees and costs.

4. Plaintiff further alleges that, pursuant to the NJWHLR, he is entitled to recover
from Defendants: (a) unpaid overtime compensation, (b) liquidated damages, (c) pre-judgment
and post-judgment interest, and (d) attorneys’ fees and costs.

JURISDICTION AND VENUE

 

5. This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b),
28 U.S.C. §§ l33l, 1337 and 1343, and has supplemental jurisdiction over Plaintiff`s state law
claims pursuant to 28 U.S.C. § 1367.

6. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the conduct
making up the basis of the complaint took place in this judicial district.

PART_IE_S

7. Plaintiff is a resident of Bronx County, NeW York.

8. Defendant, MOON LIQUORS, is a domestic business corporation organized
under the laws of the State of NeW Jersey, With a principal place of business located at 6906

Bergenline Avenue, Guttenberg, New Jersey 07093.

Case 2:18-cv-14569-SDW-SC|\/| Document 1 Filed 10/02/18 Page 3 of 11 Page|D: 3

9. Defendant, SOOWAN KIl\/l (a/k/a “Billy”) is the President and Chief Executive
Offlcer of MOON LIQUORS and, as such, is a shareholder, owner, officer, director and
managing agent of MOON LIQUORS who participates in the day-to-day operations of MOON
LIQUORS and acted intentionally and maliciously and is an “employer” pursuant to the FLSA,
29 U.S.C. § 203(d) and Regulations promulgated thereunder, 29 C.F.R. § 791.2, as well as the
NJWHLR, N.J.S.A. § 34:11-56a(l)(g), and is jointly and severally liable with MOON
LIQUORS.

lO. Defendant, MARK KING, is the Manager and Supervisor of MOON LIQUORS
and, as such, is a managing agent of MOON LIQUORS who participates in the day-to-day
operations of MOON LIQUORS and acted intentionally and maliciously and is an “employer”
pursuant to the FLSA, 29 U.S.C. § 203(d) and Regulations promulgated thereunder, 29 C.F.R. §
791.2, as well as the NJWHLR, N.J.S.A. § 34:1 l-56a(l)(g), and is jointly and severally liable
with MOON LIQUORS.

ll. The Individual Defendants exercised control over the terms and conditions of
Plaintiff’s employment in that they had and continue to have the power and authority to: (i) hire
and fire employees, (ii) determine rates and method of pay, (iii) determine work schedules and
hours worked, (iv) supervise and control the work of employees, and (v) create and maintain
employment records.

12. Upon information and belief, during each of the three (3) years relevant to the
allegations herein, MOON LIQUORS was, and continues to be, an “enterprise engaged in
commerce” within the meaning of the FLSA in that it (i) had and has had employees engaged in

commerce or in the production of goods for commerce, or that handle, sell, or otherwise work on

Case 2:18-cv-14569-SDW-SC|\/| Document 1 Filed 10/02/18 Page 4 of 11 Page|D: 4

goods or materials that have been moved in or produced for commerce, and (ii) has and has had
an annual gross volume of sales of not less than $500,000.

13. Defendants employed Plaintiff to work as a non-exempt receptionist, cashier,
porter, stock person, and merchandise delivery person for Defendants’ Liquor Store.

14. The work performed by Plaintiff was directly essential to the business operated by
Defendants.

15. At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff
his lawfully earned overtime compensation in direct contravention of the FLSA and NJWHLR.

16. Plaintiff has satisfied all conditions precedent to the institution of this action, or

such conditions have been waived.
__STATEMH\'IQF _F_A_CTS_

l7. The lndividual Defendants are present at the Liquor Store every day and actively
participate in the day-to-day operation of the Liquor Store. For instance, the Individual
Defendants are not only considered the bosses, they hire and fire employees, supervise and direct
the work of the employees, instruct all employees how to perform their jobs, and correct the
employees for any errors made.

18. The Individual Defendants create and approve all crucial business policy. This
includes, among other things, decisions concerning the number of hours the employees are
required to work, and the amount and method by which the employees are paid.

19. In or about 2009, Defendants hired Plaintiff to work as a non-exempt receptionist,
cashier, porter, stock person, and merchandise deliver worker for Defendants’ Liquor Store.

20. Plaintiff worked continuously for Defendants in those capacities until on or about

September 5, 2018.

Case 2:18-cv-14569-SDW-SC|\/| Document 1 Filed 10/02/18 Page 5 of 11 Page|D: 5

21. Plaintiff worked over forty (40) hours per week.

22. Throughout the entirety of his employment, Plaintiff was not paid proper overtime
compensation Throughout the entire relevant three (3) year limitations period beginning in
October 2015 and through the remainder of his employment on or about September 5, 2018,
Plaintiff worked six (6) days per week, and his work shift consisted of twelve (12) hours per day
twice per week from 9:30 a.m. until 9:30 p.m.; fourteen and one-half (141/2) hours per day twice
per week from 9:30 a.m. until 12:00 a.m.; and fourteen (14) hours per day on Friday and
Saturday from 10:00 a.m. until 2:00 a.m.

23. During the last three (3) weeks of December each year, Plaintiff worked seven (7)
days per week, and his work shift consisted of eighteen (18) hours per day from 8:00 a.m. until
2:00 a.m.

24. Plaintiff was not required to punch a time clock or other time-recording device at
the beginning or end of his daily work shift.

25. From the beginning of the relevant three (3) year limitations period beginning in
October 2015 and continuing through in or about December 2015, Plaintiff was paid _ partly in
cash and the rest by check, at the rate of $825 per week straight time for all hours worked, and
worked eighty-one (81) hours per week (and sometimes more). Work performed above forty
(40) hours per week was not paid at the statutory rate of time and one-half as required by state
and federal law.

26. Beginning in or about January 2016 and continuing through the remainder of his
employment on or about September 5, 2018, Plaintiff was paid ~ partly in cash and the rest by

check, at the rate of $1,085 per week straight time for all hours worked, and worked eighty-one

Case 2:18-cv-14569-SDW-SC|\/| Document 1 Filed 10/02/18 Page 6 of 11 Page|D: 6

(81) hours per week (and sometimes more). Work performed above forty (40) hours per week
was not paid at the statutory rate of time and one-half as required by state and federal law.

27. Defendants knowingly and Willfully operated their business with a policy of not
paying Plaintiff either the FLSA overtime rate (of time and one-half), or the New Jersey State
overtime rate (of time and one-half), in direct violation of the FLSA and NJWHLR.

28. At all relevant times, upon information and belief, and during the course of
Plaintiff`s employment, Defendants failed to maintain accurate and sufficient wage and hour
records.

_S_TA'IEM_ENT_OFCLAIM

COUNT I
[Violation of the F air Labor Standards Act]

29. Plaintiff re-alleges and re-avers each and every allegation and statement contained
in paragraphs “1” through “28” of this Complaint as if fully set forth herein.

30. At all relevant times, upon information and belief, Defendants were and continue
to be an employer engaged in interstate commerce and/or the production of goods for commerce
within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiff is a covered
individual within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

31. At all relevant times, Defendants employed Plaintiff within the meaning of the
FLSA.

32. At least within each of the three (3) years relevant to the allegations herein,
MOON LIQUORS had gross revenues in excess of $500,000.

33. Plaintiff was entitled to be paid at the statutory rate of time and one-half for all

hours worked in excess of the maximum hours provided for in the FLSA.

Case 2:18-cv-14569-SDW-SC|\/| Document 1 Filed 10/02/18 Page 7 of 11 Page|D: 7

34. Defendants failed to pay Plaintiff overtime compensation in the lawful amount for
all hours worked in excess of the maximum hours provided for in the FLSA.

35. Defendants had a policy and practice of refusing to pay overtime compensation at
the statutory rate of time and one-half to Plaintiff for all hours worked in excess of forty (40)
hours per workweek, which violated and continues to violate the FLSA, 29 U.S.C. §§ 207(a)(1)
and 215(a).

36. Defendants knowingly and willfully disregarded the provisions of the FLSA as
evidenced by their failure to compensate Plaintiff at the statutory overtime rate of time and one-
half for all hours Worked in excess of forty (40) hours per week when they knew or should have
known such was due and that non-payment of overtime compensation would financially injure
Plaintiff.

37. Defendants have failed to make, record, report, keep, and preserve records with
respect to each of its employees sufficient to determine the wages, hours and other conditions
and practices of employment in violation of the FLSA, 29 U.S.A. §§ 201 et seq., including 29
U.S.C. §§ 211(c) and 215 (a).

38. Defendants failed to properly disclose or apprise Plaintiff of his rights under the
FLSA.

39. As a direct and proximate result of Defendants’ violation of the FLSA, Plaintiff is
entitled to liquidated damages pursuant to the FLSA.

40. Due to Defendants’ intentional, willful and unlawful acts, Plaintiff suffered
damages in an amount not presently ascertainable of unpaid overtime compensation, plus an

equal amount as liquidated damages, and prejudgment interest thereon.

Case 2:18-cv-14569-SDW-SC|\/| Document 1 Filed 10/02/18 Page 8 of 11 Page|D: 8

41. Plaintiff is entitled to an award of his reasonable attorneys’ fees and costs
pursuant to 29 U.S.C. § 216(b).

COUNT II
[Violation of the New Jersey Wage and Hour Law]

42. Plaintiff re-alleges and re-avers each and every allegation and statement contained
in paragraphs “1” through “41” of this Complaint as if fully set forth herein.

43. At all relevant times, Plaintiff was employed by Defendants within the meaning
of the New Jersey Wage and Hour Law, N.J.S.A. § 34:11-56a(1)(g).

44. Defendants knowingly and Willfully violated Plaintiff’ s rights by failing to pay
Plaintiff overtime compensation at rates of not less than time and one-half for all hours worked
in excess of forty (40) hours in a workweek in violation of N.J.S.A. § 34:11-56a4.

45. Defendants knew of and/or showed a willful disregard for the provisions of the
NJWHLR as evidenced by their failure to pay Plaintiff his lawful overtime compensation for all
hours worked When they knew or should have known Such was due.

46. Defendants’ actions were willful and not in good faith within the meaning of
N.J.S.A. §§ 34:11-56a25.2.

47. Defendants failed to keep true and accurate records of hours worked by each
employee covered by an hourly minimum wage rate, the wages paid to all employees, and other
similar information in contravention of N.J.S.A. § 34:11-56a20, N.J.A.C. §§ 12:56-4.1, 12:56-
4.2.

48. Defendants failed to establish, maintain, and preserve for not less than six (6)
years payroll records showing the hours worked, gross wages, deductions, and net wages for

each employee, in contravention of the N.J.A.C. § 12:56-4.4.

Case 2:18-cv-14569-SDW-SC|\/| Document 1 Filed 10/02/18 Page 9 of 11 Page|D: 9

49. Plaintiff has suffered, is now suffering, and will continue to suffer irreparable
injury and monetary damages as a result of Defendants’ acts.

50. Due to Defendants’ NJWHLR violations, Plaintiff is entitled to recover from
Defendants his unpaid overtime compensation, reasonable attomeys’ fees, and costs and
disbursements of this action, pursuant to N.J.S.A. 34:11-56.8. Plaintiff is also entitled to
liquidated damages pursuant to N.J.S.A. § 34:11-56.8.

PRA_YE_R FOR RELEIF

WHEREFORE, Plaintiff EUGENIO GALVEZ respectfully request that this Court grant
the following relief:

(a) An award of unpaid overtime compensation due under the FLSA and New Jersey

Wage and Hour Law;
(b) An award ofliquidated damages as a result of Defendants’ failure to pay overtime
compensation pursuant to 29 U.S.C. § 216;

(c) An award of prejudgment and post-judgment interest;

(d) An award of costs and expenses of this action together with reasonable attorneys’

and expert fees; and,

(e) Such other and further relief as this Court deems just and proper.

Case 2:18-cv-14569-SDW-SC|\/| Document 1 Filed 10/02/18 Page 10 of 11 Page|D: 10

JURY DEMAND
Pursuant to Rule 38(b) of the F ederal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues.

Dated: New York, New York
October 2, 2018

Respectfully submitted,

CILENTI & COOPER, PLLC
Attorneys for Plal`m‘i]jf

708 Third Avenue - 6th Floor
New York, NY 10017

T. (212) 209-3933

F. (212) 209-7102

By:

/€Hustin@a§tin) Cilenti (GC2321)

 

10

Case 2:18-cv-14569-SDW-SC|\/| Document 1 Filed 10/02/18 Page 11 of 11 Page|D: 11

 

CONSENT TO SUE UNDER
FAIR LABOR STANDARDS ACT
I, E(/Q(/Y]|` 0 GQ l |/€Z , am an employee currently or
formerly employed by (RW tr (\)\@@\(3 \k) iM - , and/or related

 

entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

Dated: New York, New York
" l ' , 2018

fm
\|'

